ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 16 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,785,408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an interchangeable lens to be attachably and detachably attached to a camera, the interchangeable lens comprising: a lens-side processor configured to: set a polarity of the lens-side communication contact to a first polarity in a case where the interchangeable lens supports a specific function, and set the polarity of the lens- side communication contact to a second polarity in a case where the interchangeable lens does not support the specific function; and in a case where the polarity of the lens-side communication contact is set to the first polarity, in a state where the camera-side communication contact and the lens-side communication contact are connected to each other, keep setting of the polarity of the lens-side communication contact unchanged when it is detected that a polarity of the camera-side communication contact is set to the first polarity, and change setting of the polarity of the lens- side communication contact to the second polarity when it is detected that the polarity of the camera-side communication contact is not set to the first polarity, in combination with the other elements of the claim.  The closest prior art of record Imamura (United States Patent Application Publication 2014/0300768) teaches a camera system which checks a polarity of a terminal to see if a camera and 
Claims 2 and 3 are allowable due to their dependence on claim 1. 
Claim 4 is allowable because the prior art of record fails to teach or suggest a camera to which an interchangeable lens is attachably and detachably attached, the73Attorney Docket No. 0879-1693PUS2 camera comprising: a camera-side processor configured to: set a polarity of the camera-side communication contact to a first polarity in a case where the camera supports a specific function, and set the polarity of the camera-side communication contact to a second polarity in a case where the camera does not support the specific function; and in a case where the polarity of the camera-side communication contact is set to the first polarity, in a state where the camera-side communication contact and the lens-side communication contact are connected to each other, keep setting of the polarity of the camera- side communication contact unchanged when it is detected that a polarity of the lens-side communication contact is set to the first polarity, and change setting of the polarity of the camera-side communication contact to the second polarity when it is detected that the polarity of the lens-side communication contact is not set to the first polarity, in combination with the other elements of the claim.  The closest prior art of record Imamura (United States Patent Application Publication 2014/0300768) teaches a camera system which checks a polarity of a terminal to see if a camera and lens are connected.  However, Imamura fails to teach or suggest “a camera-side processor configured to: set a polarity of the camera-side communication contact to a first polarity in a case where the camera supports a specific function, and set the polarity of the camera-side communication contact to a second polarity in a case where the camera does not support the specific function; and in a case where the polarity of the camera-side communication contact is set to the first polarity, in a state where the camera-side communication contact and the lens-side communication contact are connected to each other, keep setting of the polarity of the camera- side communication contact unchanged when it is detected that a polarity of the lens-side communication contact is set to the first polarity, and change setting of the polarity of the camera-side communication contact to the second polarity when it is detected that the polarity of the lens-side communication contact is not set to the first polarity” as currently claimed.
Claims 5 and 6 are allowable due to their dependence on claim 4.
Claim 7 is allowable because the prior art of record fails to teach or suggest a camera system including a camera and an interchangeable lens configured to be attachably and detachably attached to the camera, wherein the camera comprises: a camera-side processor configured to set a polarity of the camera-side communication contact to a first in a case where the camera supports a specific function, and set the polarity of the camera-side communication contact to a second polarity in a case where the camera does not support the specific function; a lens-side processor configured to set a polarity of the lens-side communication contact to the first polarity in a case where the interchangeable lens supports the specific function, and set the polarity of the lens-side communication contact to the second polarity in a case where the interchangeable lens does not support the specific function, and wherein, in a state where the camera-side communication contact and the lens-side communication contact are connected to each other, in a case where it is detected that both of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact are set to the first polarity, the camera-side processor and the lens-side processor keep the polarity of the camera-side communication contact and the polarity of the lens-side communication contact unchanged, and in a case where it is detected that at least one of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact is set to the second polarity, the camera-side processor and the lens-side processor set both of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact to the second polarity, in combination with the other elements of the claim.  The closest prior art of record Imamura (United States Patent Application Publication 2014/0300768) teaches a camera system which checks a polarity of a terminal to see if a camera and lens are connected.  However, Imamura fails to teach or suggest “a camera-side processor configured to set a polarity of the camera-side communication contact to a first in a case where the camera supports a specific function, and set the polarity of the camera-side communication contact to a second polarity in a case where the camera does not support the specific function; a lens-side processor configured to set a polarity of the lens-side communication contact to the first polarity in a case where the interchangeable lens supports the specific function, and set the polarity of the lens-side communication contact to the second polarity in a case where the interchangeable lens does not support the specific function, and wherein, in a state where the camera-side communication contact and the lens-side communication contact are connected to each other, in a case where it is detected that both of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact are set to the first polarity, the camera-side processor and the lens-side processor keep the polarity of the camera-side communication contact and the polarity of the lens-side communication contact unchanged, and in a case where it is detected that at least one of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact is set to the second polarity, the camera-side processor and the lens-side processor set both of the polarity of the camera-side communication contact and the polarity of the lens-side communication contact to the second polarity” as currently claimed.
Claims 8-16 are allowable due to their dependence on claim 7.
Claim 17 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 18 is a method variant of claim 4 and is allowable for reasons similar to those of claim 4.
Claim 19 is a method variant of claim 7 and is allowable for reasons similar to those of claim 7.
Claim 20 is a non-transitory, computer-readable tangible recording medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 21 is a non-transitory, computer-readable tangible recording medium variant of claim 4 and is allowable for reasons similar to those of claim 4.
Claim 22 is a non-transitory, computer-readable tangible recording medium variant of claim 7 and is allowable for reasons similar to those of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696